PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/406,885
Filing Date: 8 May 2019
Appellant(s): International Business Machines Corporation



__________________
David W. Victor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 18-20 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over McNair et al. (US Patent Pub 2015/0193583), in view of Zasowski et al. (US Patent Pub 2016/0012186), further in view of Ross et al. (US Patent Pub 2012/0167007).

(2) Response to Argument
Obviousness under 35 U.S.C. 103 is determined based on the factual inquiries enunciated by the Court in Graham v. John Deere Co., 383 U.S. , 148 USPQ 459 (1966).  The factual inquiries are as follows:
(1)	Determining the scope and content of the prior art; 
(2)	Ascertaining the differences between the claimed invention and the prior art; and
(3)	Resolving the level of ordinary skill in the pertinent art.
In view of these factual inquiries, the Examiner must establish a prima facie case of obviousness.  A prima facie case of obviousness is established by setting forth:
(1)	the relevant teachings of the prior art relied upon,
(2)	the differences in the claim over the applied references,
(3)	the proposed modification of the applied references necessary to arrive at the claimed subject matter, and
(4)	an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention.  MPEP 706.02(j).
When establishing a prima facie case of obviousness, the examiner should set forth a clear articulation of the reasons why the claimed invention would be obvious.  The Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  However, the explicit analysis requirement does not require record evidence of an explicit teaching of a motivation to combine in the prior art.  Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1970 (Fed. Cir. 2009).  As will be discussed below, Examiner asserts a prima facie case of obviousness is established and claims 18-20, 26, and 27 are unpatentable over McNair in view of Zasowski and Ross under 35 U.S.C. 103.

A.  Claim 18 is unpatentable over McNair in view of Zasowski and Ross.
In regards to claim 18, Appellant alleges McNair in view of Zasowski and Ross fails to disclose various limitations, each of which are addressed in turn below.  Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims.  MPEP 2111.  

A.1.  McNair in view of Zasowski and Ross discloses “determining a context attribute value for the selected document.”
Appellant alleges McNair fails to disclose “determining a context attribute value for the selected document” because the cited paragraph “does not teach the limitation of determining a context attribute of a selected document” (emphasis added) and in “McNair context is used to determine the information to display, whereas in claim 18 the ‘selected document’ comes first and then the ‘context attribute value’ is determined thereform.”  Brief at 5-6.  Examiner respectfully disagrees.  
In response to Appellant’s first argument, the limitation does not require determining a “context attribute value of the selected document” (emphasis added).  Instead, the limitation recites “determining a context attribute value for the selected document” (emphasis added) and the broadest reasonable interpretation of the limitation merely requires determining some “context attribute value” and using the determined “context attribute value” in some manner related to the “selected document.”  Here, McNair discloses patient information (i.e., the selected document) is flexed and changed based on various contexts and attributes (i.e., determining a context attribute value), such as the role of a caregiver, the treatment venue, and conditions of the patient.  McNair at para. 0122.  Since the context and other attributes are used to flex and change the information presented in the patient information chart/file (i.e., the selected document), McNair discloses determining “a context attribute value for the selected document.”  Appellant admits this much when stating “[t]he information changes or flexes based on context.”  Brief at 5.
In response to Appellant’s second argument, Examiner respectfully disagrees.  Contrary to Appellant’s allegation, neither the limitation nor any other limitation in claim 18 requires that the “selected document” come first and the “context attribute value” is determined thereform.  There is no timing requirement to the limitations recited in claim 18.  As discussed above, the limitation merely requires a “context attribute value” be determined for the “selected document,” which is disclosed by McNair.  McNair discloses when a user “opens … [a] patient’s chart, the application again uses the user’s role … and venue and the person’s (or patient’s) information.”  Any of these determined role, venue, and patient information (i.e., a context attribute value) are utilized to flex and change the opened patient chart (i.e., the selected document) for the user (i.e., the reviewing user).  
For at least the reasons explained above, McNair in view of Zasowski and Ross discloses “determining a context attribute value for the selected document.”

A.2  McNair in view of Zasowski and Ross discloses “determining user interaction information for the NLP Items in the selected document from users other than the reviewing user having the determined context attribute value.”
Appellant alleges McNair fails to disclose “determining user interaction information for the NLP items in the selected document from users other than the reviewing user having the determined context attribute value” because in McNair, “context is used to select information to present or ‘show’ based on the user context, such that the user receives information associated with a context of the user, e.g., a cardiologist receives information relevant to cardiologists.”  Appellant seems to argue McNair uses context to select information to present and show, but does not use context information from other users having the determined context attribute value.  Brief at 6-7.  Examiner respectfully disagrees.  
Pursuant to MPEP 2111, the broadest reasonable interpretation of the limitation requires determining user interaction information for NLP items in the selected document from other users having the determined context attribute value.  NLP items are “natural language processing” items and are interpreted in light of the specification at para. 0026 to be objects such as interrogatory sentences or any other patient or medical information for users to interact with to enter information.  McNair discloses interrogatory questions and medical/patient information in a selected patient chart (i.e., selected document) viewed using an application.  Users interact with the patient chart (i.e., user interaction information for the NLP items in the selected document) and these interactions are received and data mined.  McNair at Fig. 5A, paras. 0029, 0122.  As discussed in section A.1 above, McNair discloses determining a “context attribute value,” which can be a venue for example.  McNair at para. 0122.  In regards to this particular limitation, Appellant focuses on the cardiologist example but does not address the first-time endocrinologist example (which Appellant notes on pg. 5 of the Brief) where McNair discloses “user-caregiver interactions with an application … is received and processed to determine preferences associated with particular contexts, including role, venue, and condition.  Thus, … a first-time user endocrinologist may be presented with information based on the learned preferences of other endocrinologist. … [T]his data mining of user interactions is facilitated by an agent or software routine.” (emphasis added).  McNair at para. 0122.  Here, “user-caregiver interactions” (i.e., user interaction information) with the application when viewing a patient chart (i.e., selected document) is received and processed (i.e., providing user interaction information).  In the example, when a first-time endocrinologist (i.e., reviewing user having the determined context attribute value (e.g., endocrinologist)) views a patient chart (i.e., the selected document), learned preferences based on user interactions with the application (i.e., user interaction information for the NLP items in the selected document) of other endocrinologists (i.e., from users other than the reviewing user having the determined context attribute value (e.g., endocrinologist)) are used to determine how the information in the patient chart is presented.  Therefore, McNair discloses “determining user interaction information for the NLP items in the selected document from users other than the reviewing user having the determined context attribute value.”    
Appellant further contends “user interaction information for the NLP items is not the information presented or ‘shown’ to the user.  Instead, the claimed user interaction information is intermediary information of user interaction frequencies with the NLP items in the document to review, which is used to determine a cumulative interaction frequency, which is in turn used to determine an order in which to present the NLP items already in the selected document.”  Brief at 6.  Appellant seems to argue McNair does not use the context to determine user interaction information indicating user interaction frequencies with the NLP items in the document, but instead is used to determine the information to actually present to the user.  Brief at 7.  First, Examiner respectfully disagrees with Appellant’s characterization of McNair’s disclosure.  Contrary to Appellant’s contention, McNair does not present or ‘show’ user interaction information to the user.  As discussed above, McNair processes user interaction information that has been received by the system to learn preferences of users having particular attributes.  The learned preferences are used to flex and change the information shown in the patient chart (i.e., selected document).  McNair at para. 0122.  Second, with regards to Appellant’s argument with respect to user interaction frequencies and cumulative interaction frequencies, these particular limitations were rejected based on a combination of McNair in view of Zasowski and Ross and are addressed below in section A.3.  
Lastly, Appellant alleges McNair fails to disclose “determining user interaction information for the NLP items from users other than the reviewing user having the determined context attribute value of the document having the NLP items for which the cumulative interaction frequencies are determined.”  Brief at 7.  Contrary to Appellant’s allegations, McNair discloses the “determining user interaction information for the NLP items from users other than the reviewing user having the determined context attribute value” for the reasons discussed above.  Once again, the limitation is based on the “context attribute value” determined for the selected document and not of the selected document.  The “cumulative interaction frequencies” limitation is addressed in section A.3 below.
For at least the reasons explained above, McNair in view of Zasowski and Ross discloses “determining user interaction information for the NLP items in the selected document from users other than the reviewing user having the determined context attribute value.”

A.3  McNair in view of Zasowski and Ross discloses “calculating cumulative interaction frequencies for the NLP Items in the selected document from user interaction frequencies in the determined user interaction information for the users that have interacted with the NLP items.”
Appellant alleges Ross does not disclose “determining a cumulative interaction frequency for a question based on the interaction frequencies of users with the question in different documents to order those same questions in a selected document as claimed.”  Appellant argues Ross is “using a user’s interactions with questions to determine the user’s particular affinity for a tag topic with which the questions relate” … [and is not] … determining a cumulative interaction frequency for a particular item based on interactions by multiple users with the specific item presented in multiple documents.”  Appellant further argues Ross “only considers a single user’s interaction with questions to determine affinity for the tag topic.”  Brief at 9.  Examiner respectfully disagrees.  
In response to Appellant's arguments against the Ross, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Pursuant to MPEP 2111, the broadest reasonable interpretation of the limitation requires calculating cumulative interaction frequencies for the NLP items in the selected document based on user interaction frequencies in user interaction information for users that have interacted with the NLP items.  The limitation does not require or specify how the “cumulative interaction frequencies” are calculated.  The limitation merely requires it is calculated based on user interaction information for users that have interacted with the NLP items and that the calculated “cumulative interaction frequencies” relate to the NLP items in the selected document in some manner.  
The limitation at issue is rejected based on a combination of McNair in view of Zasowski and Ross.  As established in sections A.1 and A.2 above, McNair discloses received user interaction information, which is processed and data mined to learn preferences.  These learned preferences are associated with attributes, such as caretaker role, and is used to flex and change the information (i.e., NLP items) presented in a patient chart (i.e., the selected document).  In other words, McNair discloses using determined user interaction information from users other than the reviewing user that have interacted with the NLP items in the selected document (i.e., determined user interaction information for the users that have interacted with the NLP items) to change how the NLP items are presented in the selected document to the reviewing user.  As conceded in the Office action mailed 9/17/2021, McNair in view of Zasowski does not expressly disclose the received user interactions include an indication of user interaction frequencies with NLP items and “calculating cumulative interaction frequencies for the NLP Items in the selected document from user interaction frequencies in the determined user interaction information.”  Office Action at pg. 6.  Examiner noted in the Office action, Zasowski discloses generating statistics such as tracking interaction frequencies with items requiring correction.  Zasowski states the insufficiency module “may also indicate the selections received by the physician to correct the insufficiency.  In this manner, the statistics may be used by physicians to learn how to improve patient documentation.”  Zasowski at para. 0115.  Therefore, while McNair in view of Zasowski discloses using user interaction information to determine how to present information in a patient chart (i.e., NLP items in the selected document) and the ability to collect interaction statistics, McNair in view of Zasowski does not expressly disclose the user interaction information includes interaction frequencies for NLP items that are used to calculate a cumulative interaction frequency for NLP items, which is used to determine how to present information to the user.  As a result, Examiner relied on Ross for the specific features of tracking user interaction frequencies and using them to calculate cumulative interaction frequencies for NLP items, which is used to determine how to present information to the user.
As discussed above, NLP items are objects such as interrogatory sentences (i.e., questions).  Ross discloses a question and answer system that records the frequency of interactions by users with the questions of the system (i.e., NLP items).  This information is stored in association with the user and used to determine whether the question (i.e., NLP item) should be shown to the user.  The recorded frequency is also used to determine an affinity for a particular question based on topic tags assigned to the question.  Ross at paras. 0018, 0024.  Ross provides an example and states “questioning user may ask a lot of questions about restaurants.”  Ross at para. 0018.  This determination that the user has interacted with “a lot of questions” allows Ross to determine a user’s affinity for tags associated with the questions.  Ross at paras. 0018-19.  In order to determine that a user has asked a lot of questions about restaurants, it would follow that a cumulative interaction frequency is determined for the questions (i.e., NLP items).  Accordingly, Ross discloses receiving user interactions with questions (i.e., user interaction information with NLP Items) and using the user interaction information to determine frequencies of interactions with the questions (i.e., calculate cumulative interaction frequencies for the NLP items).  When used to modify McNair in view of Zasowski, Ross enhances Zasowski’s ability to track user interactions with NLP items and adds the ability to calculate cumulative interaction frequencies for questions (i.e., NLP items).  
Appellant argues “Ross is not determining a cumulative interaction frequency for a question based on the interaction frequencies of users with the question in different documents to order those same questions in a selected document as claimed.”  Brief at 9.  In response to Appellant's argument that Ross fails to show “questions in different documents”, it is noted that these features are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Once again, Appellant’s argument is against Ross alone while the rejection of the limitation is based on a combination of McNair, Zasowski, and Ross.  
Appellant further argues “Ross only considers a single user’s interaction with questions.”  Brief at 9.  On the contrary, Ross discloses using interaction information from other users similar to the current user to determine which questions to present and the order of the questions.  Ross at para. 0021.  Moreover, as discussed above, McNair was relied upon for disclosing using user interaction information for users other than the reviewing user.  Ross was relied upon to add the feature of tracking interaction frequencies with questions (i.e., NLP items) and calculating cumulative interaction frequencies for questions (i.e., NLP items).
For at least the reasons explained above, Examiner asserts McNair in view of Zasowski and Ross discloses calculating cumulative interaction frequencies for the NLP Items in the selected document from user interaction frequencies in the determined user interaction information for the users that have interacted with the NLP items.

A.4  McNair in view of Zasowski and Ross discloses “determining an order to present the NLP items in the selected document to present to the reviewing user to correct based on the cumulative interaction frequencies determined for the NLP Items in the selected document.”
Appellant alleges “Ross is not trying to determine an order in which to present the item (question) which with the user interacts.  Instead, Ross looks at items … for a topic with which the user has interacted … to determine affinity for that topic, not a cumulative interaction frequency for the questions related to the topic as claimed.”  Brief at 9.  Examiner respectfully disagrees.
On the contrary, for the reasons explained in section A.3 above, Ross discloses determining cumulative interaction frequencies for questions.  As discussed above, Ross in combination with McNair and Zasowski discloses calculating cumulative interaction frequencies for questions (i.e., NLP items) in an opened patient chart (i.e., the selected document) based on user interaction information from users other than the reviewing user with the questions in the patient chart (i.e., NLP items in the selected document) to flex and change how the questions (i.e., NLP items) are displayed in the patient chart (i.e., selected document).  Appellant’s argument against Ross alone cannot show nonobviousness when the claim is rejected based on a combination of references.  In this case, McNair expressly discloses “functionality for flexing or altering the information that is displayed (including what information is presented and the order, ranking, or priority that the information is presented) based on the caregiver specialty, conditions, venue, or other attributes.” (emphasis added) McNair at para. 0029.  In other words, an order to present the NLP items is determined.  McNair goes on to disclose the information (i.e., NLP items) flexes based on learned preferences of other users (i.e., user interaction information of other users).  McNair at para. 0122.  Therefore, information in a patient chart (i.e., NLP items in the selected document) is presented based on an order determined based on user interaction information of users other than the reviewing user with the information in the patient chart.  As explained above, Ross discloses determining cumulative interaction frequencies for questions.  Ross also discloses determining a display order based on users similar to the reviewing user.  Ross at para. 0021.  As a result, modifying McNair in view of Zasowski with Ross adds the ability to calculate cumulative interaction frequencies, which are used to determine the order to present NLP items in the selected document.
For at least the reasons explained above, McNair in view of Zasowski and Ross discloses determining an order to present the NLP items in the selected document to present to the reviewing user to correct based on the cumulative interaction frequencies determined for the NLP Items in the selected document.

A.5.  McNair in view of Zasowski and Ross discloses “transmitting, to a computing device of the reviewing user, the selected document with the determined NLP items presented in the determined order for the reviewing user to review and correct.”
While Appellant lists the limitation as not being disclosed by the cited references, Appellant does not present any particular arguments with regards to the limitation.  Therefore, Examiner asserts McNair in view of Zasowski and Ross discloses “transmitting, to a computing device of the reviewing user, the selected document with the determined NLP items presented in the determined order for the reviewing user to review and correct” for the reasons explained above and set forth in the Office action mailed 9/17/2021.



A.Conclusion
For the reasons explained above, Examiner asserts McNair in view of Zasowski and Ross discloses all the limitations at issue.  Appellant does not present additional arguments with regards to the remaining limitations.  Nor has Appellant argued any other aspect of the rejection.  Therefore, Examiner asserts McNair in view of Zasowski and Ross discloses all the limitations of claim 18 and a prima facie case of obviousness is established.  Accordingly, Examiner respectfully requests the Board sustain the rejection of claim 18.

B.  Claim 19 is unpatentable over McNair in view of Zasowski and Ross.
Appellant alleges “[a]lthough McNair mentions altering an order in which information is displayed based on caregiver specialty, venue or other attributes, there is no teaching of the claim requirement of using such information to order NLP items in a document as claimed.”  Brief at 11.  Examiner respectfully disagrees.  As discussed in section A.2 above, NLP items are interrogatory sentences or patient/medical information.  As shown in Fig. 5A of McNair, the information shown are interrogatory sentences (e.g., Do you have swelling in your ankles or legs?) and patient/medical information (e.g., Conditions).  Therefore, McNair displays NLP items in a selected document and as Appellant admits, McNair alters the order of the information (i.e., NLP items) displayed.
Appellant further alleges Ross does not disclose “assigning a priority to each of the determined NLP items based on the cumulative interaction frequencies for the determined NLP items” and refers to the same arguments presented in regards to claim 18.  Brief at 12.  Examiner respectfully disagrees.  Once again, Appellant cannot show nonobviousness by attacking Ross alone when the rejection is based on a combination of references.  In this case, McNair is relied upon for disclosing “assigning a priority to each of the determined NLP items” (McNair at para. 0029) and “determining the order in which to present the determined NLP items in the selected document according to priorities assigned to the determined NLP items to present determined NLP items.”  McNair at paras. 0029, 0122.  As discussed above, and admitted by Appellant, McNair discloses determining an order of information to be presented in a selected document.  This order is determined based on attributes that provide the information (i.e., NLP items) with an “order, ranking or priority”.  McNair at para. 0029.  In order to determine an order for information to presented in a selected document by priority, the parts of information (i.e., NLP items) must be assigned a priority.  Once assigned, the order of presenting the information is based on the assigned priorities.  As conceded, McNair in view of Zasowski does not expressly disclose that the priorities are assigned based on cumulative interaction frequencies with the NLP items and the determined order presents the NLP items having a higher priority before NLP items with a lower priority.  Examiner relies on Ross to make up for the deficiencies.  As discussed above in section A, Ross discloses calculating interaction frequencies for questions and this information is used to calculate an affinity score for a tag associated with a question.  Ross further discloses using affinity scores to prioritize the questions displayed and sorted (i.e., ordered).  Ross at paras. 0016-19, 0022, 0045.  Therefore, a question with a tag having a high affinity score calculated using user interaction frequencies with questions having the tag, are presented before questions with a lower affinity.  Ross at para. 0014.
As a result, McNair in view of Zasowski modified by Ross adds the feature of assigning a priority to NLP items in a selected document based on cumulative interaction frequencies and displaying questions with higher priority above questions with lower priority.  Appellant does not present additional arguments with regards to any of the remaining limitations.  For at least these reasons, Examiner asserts McNair in view of Zasowski and Ross discloses the limitations of claim 19.  Accordingly, Examiner respectfully requests the Board sustain the rejection of claim 19.


C.  Claim 20 is unpatentable over McNair in view of Zasowski and Ross.
Appellant alleges McNair does not disclose “determining user interaction for NLP items in the selected document for different users having both the determined context and profile attribute value, where the determined user interaction information provides interaction frequencies for the NLP items from different users in different documents.”  Brief at 13.  Appellant further alleges Ross does not disclose “assigning a priority to each of the determined NLP items based on the cumulative interaction frequencies for the determined NLP items in a document.”  Brief at 14.  Examiner respectfully disagrees.  In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to Appellant’s first allegation, as discussed in sections A and B above and as admitted by Appellant, McNair discloses flexing and altering the information (i.e., NLP items) presented to a user based on context and other attributes.  Claim 20 adds the limitation of additionally considering a “profile attribute value” of the reviewing user from a plurality of profile attribute values and using it to determine other users having the same profile attribute value to determine their corresponding user interaction information.  McNair discloses a user’s role (i.e., profile attribute value) as well as venue and a patient’s condition/information (i.e., context attribute values) to determine how the information in the patient chart (i.e., NLP items in the selected document) is displayed.  McNair at paras. 0029, 0122.  As discussed above and acknowledged by Appellant (Brief at 11), McNair discloses using interaction information from other users having the same role (i.e., profile attribute value) in similar venues (i.e., context attribute value) to determine how the information in the patient chart is displayed.  For example, how the information is ordered and prioritized for presentation.  
In regards to Appellant’s second allegation, as discussed above, McNair discloses using user interaction information of other users to order, rank, or prioritize (i.e., determining an order) the information to be presented in a patient chart (i.e., the NLP items in the selected document).  The user interaction information is determined based on profile information, such as a role, and context information, such as a venue.  What McNair in view of Zasowski does not expressly disclose is the priorities are assigned based on cumulative interaction frequencies, which is disclosed by Ross as discussed above in sections A and B.  As a result, McNair in view of Zasowski modified by Ross adds the feature of assigning a priority to NLP items in a selected document based on cumulative interaction frequencies and displaying questions in an order based on their assigned priorities.  
Appellant does not present additional arguments in regards to the remaining limitations of claim 20.  For at least the reasons explained above, Examiner asserts McNair in view of Zasowski and Ross discloses the limitations of claim 20.  Accordingly, Examiner respectfully requests the Board sustain the rejection of claim 20.

D.  Claim 26 is unpatentable over McNair in view of Zasowski and Ross.
Appellant alleges McNair does not disclose “determining user interaction information on user interactions, for users other than the reviewing users, at a plurality of computing devices interacting with NLP items from multiple documents, so that user interaction information on [NLP] items in the selected document is from multiple users.”  Brief at 15.  Examiner respectfully disagrees.
Appellant seems to argue McNair does not disclose the user interaction information is from user interactions other the user who are using computing devices and interacting with the NLP items in multiple documents.  On the contrary, as established in section A above and acknowledged by Appellant (Brief at 11), McNair determines user interaction information from users other than the user because in the first-time endocrinologist example, learned preferences of other endocrinologists are used to flex and alter the information shown in the patient chart (i.e., NLP items in the selected document) to the first-time endocrinologist (i.e., reviewing user).  McNair at para. 0122.  McNair discloses the application is used on computing devices (McNair at para. 0035) and that the system described comprises one or more computing devices.  McNair at paras. 0037, 0044.  Therefore, user interaction information is received from a plurality of users at a plurality of computing devices interacting with patient charts (i.e., NLP items from documents).  Since there are multiple patients (i.e., McNair at para. 0042) there are multiple patient charts (i.e., a plurality of documents).  For at least these reasons, McNair in view of Zasowski and Ross discloses determining user interaction information on user interactions, for users other than the reviewing users, at a plurality of computing devices interacting with NLP items from multiple documents, so that user interaction information on [NLP] items in the selected document is from multiple users.
Appellant does not present additional arguments with regards to the remaining limitations of the claim.  Therefore, Examiner asserts McNair in view of Zasowski and Ross discloses the limitations of claim 26.  Accordingly, Examiner respectfully requests the Board sustain the rejection of claim 26.

E.  Claim 27 is unpatentable over McNair in view of Zasowski and Ross.
 Appellant alleges McNair does not disclose “determining user interaction information having a profile value of the profile value of the receiving user.”  Brief at 16.  Examiner respectfully disagrees.  As discussed above and noted by Appellant (Brief at 11), McNair determines user interaction information from users other than the user because in the first-time endocrinologist example, learned preferences of other endocrinologists are used to flex and alter the information shown in the patient chart (i.e., NLP items in the selected document) to the first-time endocrinologist (i.e., reviewing user).  McNair at para. 0122.  Here, the first-time endocrinologist (i.e., reviewing user) has a profile attribute value of “endocrinologist” and the learned preferences (i.e., user interaction information) of the other endocrinologists (i.e., user interaction information having a profile value of the profile value of the reviewing user) since the other users and their user interactions have the same profile value of “endocrinologist”.  For at least these reasons, McNair in view of Zasowski and Ross discloses “determining interaction information having a profile value of the profile value of the reviewing user.”
Appellant does not present additional arguments with regards to the remaining limitations of the claim.  Therefore, Examiner asserts McNair in view of Zasowski and Ross discloses the limitations of claim 27.  Accordingly, Examiner respectfully requests the Board sustain the rejection of claim 27.

(3) Conclusion
For the reasons discussed above, Examiner has established a prima facie case of obviousness and asserts claims 18-20, 26, and 27 are unpatentable over McNair in view of Zasowski and Ross under 35 U.S.C. 103.  Therefore, it is believed that the rejections should be sustained.

Respectfully submitted,
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
Conferees:
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163  
                                                                                                                                                                                                      /RYAN M STIGLIC/Primary Examiner                                                                                                                                                                                                    



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.